UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27598 IRIDEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0210467 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 1212 Terra Bella AvenueMountain View, California 94043-1824 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)940-4700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ The number of shares of common stock, $0.01 par value, issued and outstanding as of October 23, 2015 was 9,945,820. TABLE OF CONTENTS Items Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) 3 Unaudited Condensed Consolidated Balance Sheets as of October 3, 2015 and January 3, 2015 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended October 3, 2015 and September 27, 2014 4 Unaudited Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended October 3, 2015 and September 27, 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended October 3, 2015 and September 27, 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures about Market Risk 22 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3. Defaults Upon Senior Securities 35 Item4. Mine Safety Disclosures 35 Item5. Other Information 35 Item6. Exhibits 36 Signature 37 Exhibit Index 38 2 PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) IRIDEX Corporation CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share and per share data) October 3,2015 January 3,2015 (1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $149 as of October 3, 2015 and $223 as of January 3, 2015 Inventories Prepaid expenses and other current assets Deferred income taxes - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred income taxes - long term Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Accrued warranty Deferred revenue Total current liabilities Long-term liabilities: Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value: Authorized: 30,000,000 shares; Issued and outstanding 9,940,122 and 9,786,695 shares as of October 3, 2015 and as of January 3, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Derived from the audited consolidated financial statements included in the Annual Report on Form 10-K filed with the SEC for the year ended January 3, 2015. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IRIDEX Corporation Condensed Consolidated Statements of Operations (Unaudited, in thousands except per share data) ThreeMonthsEnded NineMonthsEnded October 3,2015 September 27,2014 October 3,2015 September 27,2014 Total revenues $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) Other income (expense), net ) ) Income (loss) from operations before (benefit from) provision for income taxes ) (Benefit from) provision for income taxes ) 4 ) 29 Net income $ $ $ 36 $ Net income per share: Basic $ Diluted $ Weighted average shares used in computing net income per common share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IRIDEX Corporation Condensed Consolidated Statements of Comprehensive Income (Unaudited, in thousands) ThreeMonthsEnded NineMonthsEnded October 3,2015 September 27,2014 October 3,2015 September 27,2014 Net income $ $ $ 36 $ Other comprehensive income, net of tax — Comprehensive income $ $ $ 36 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 IRIDEX Corporation Condensed Consolidated Statements of Cash Flows (Unaudited, in thousands) NineMonthsEnded October 3,2015 September 27,2014 Operating activities: Net income $ 36 $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Change in fair value of earn-out liability ) Stock-based compensation cost recognized Provision for doubtful accounts 36 49 Deferred income taxes 2 — Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) 28 Other long-term assets 37 65 Accounts payable ) Accrued compensation ) ) Accrued expenses ) ) Accrued warranty 59 70 Deferred revenue 32 42 Other long-term liabilities 46 ) Net cash (used in) provided by operating activities ) Investing activities: Acquisition of property and equipment ) ) Payment on earn-out liability ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from stock option exercises Repurchase of common stock ) ) Repurchase of vested stock options ) — Taxes paid related to net share settlements of equity awards ) — Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ 33 $ 47 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 IRIDEX Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of IRIDEX Corporation (“IRIDEX”, the “Company”, “we”, “our”, or “us”) have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) for interim financial information and pursuant to the instructions to Form 10-Q and Article10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by U.S.GAAP for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the financial statements have been included. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto, together with management’s discussion and analysis of the Company’s financial condition and results of operations, contained in our Annual Report on Form 10-K for the fiscal year ended January 3, 2015, which was filed with the Securities and Exchange Commission (“SEC”) on April 2, 2015. The results of operations for the three and nine months ended October 3, 2015 are not necessarily indicative of the results for the year ending January 2, 2016 or any future interim period. The three and nine month periods ended October 3, 2015 and September 27, 2014, each had 13 weeks. For purposes of reporting the financial results, the Company’s fiscal years end on the Saturday closest to the end of December. Periodically, the Company includes a 53rd week to a year in order to end that year on the Saturday closest to the end of December. 2. Summary of Significant Accounting Policies The Company’s significant accounting policies are disclosed in our Annual Report on Form 10-K for the year ended January 3, 2015, which was filed with the SEC on April 2, 2015. Financial Statement Presentation. The unaudited condensed consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates. The preparation of unaudited condensed consolidated financial statements in conformity with U.S.GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses and the related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. In addition, any change in these estimates or their related assumptions could have an adverse effect on our operating results. Revenue Recognition. Our revenues arise from the sale of laser consoles, delivery devices, consumables and service and support activities. Revenue from product sales is recognized upon receipt of a purchase order and product shipment provided that no significant obligations remain and collectibility is reasonably assured. Shipments are generally made with Free-On-Board (“FOB”) shipping point terms, whereby title passes upon shipment from our dock. Any shipments with FOB receiving point terms are recorded as revenue when the shipment arrives at the receiving point. Cost is recognized as product sales revenue is recognized. The Company’s sales may include post-sales obligations for training or other deliverables. For revenue arrangements such as these, we recognize revenue in accordance with Accounting Standards Codification (“ASC”) 605, Revenue Recognition, Multiple-Element Arrangements. The Company allocates revenue among deliverables in multiple-element arrangements using the relative selling price method. Revenue allocated to each element is recognized when the basic revenue recognition criteria is met for each element. The Company is required to apply a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of selling price (“VSOE”), (ii)third-party evidence of selling price (“TPE”) and (iii)best estimate of the selling price (“ESP”). In general, the Company is unable to establish VSOE or TPE for all of the elements in the arrangement; therefore, revenue is allocated to these elements based on the Company’s ESP, which the Company determines after considering multiple factors such as management approved pricing guidelines, geographic differences, market conditions, competitor pricing strategies, internal costs and gross margin objectives. These factors may vary over time depending upon the unique facts and circumstances related to each deliverable. As a result, the Company’s ESP for products and services could change.Revenues for post-sales obligations are recognized as the obligations are fulfilled. 7 In international regions, we utilize distributors to market and sell our products. We recognize revenue upon shipment for sales to these independent, third-party distributors as we have no continuing obligations subsequent to shipment. Generally our distributors are responsible for all marketing, sales, installation, training and warranty labor coverage for our products. Our standard terms and conditions do not provide price protection or stock retention rights to any of our distributors. Royalty revenues are typically based on licensees’ net sales of products that utilize our technology and are recognized as earned in accordance with the contract terms when royalties from licensees can be reliably measured and collectibility is reasonably assured, such as upon the earlier of the receipt of a royalty statement from the licensee or upon payment by the licensee. Taxes Collected from Customers and Remitted to Governmental Authorities. Taxes collected from customers and remitted to governmental authorities are recognized on a net basis in the accompanying consolidated statements of operations. Shipping and Handling Costs. Our shipping and handling costs billed to customers are included in revenues and the associated expense is recorded in cost of revenues for all periods presented. Deferred Revenue. Revenue related to extended service contracts is deferred and recognized on a straight line basis over the period of the applicable service contract. Costs associated with these service arrangements are recognized as incurred. A reconciliation of the changes in the Company’s deferred revenue balance for the nine months ended October 3, 2015 and September 27, 2014 is as follows: NineMonthsEnded (in thousands) October 3,2015 September 27,2014 Balance, beginning of period $ $ Additions to deferral Revenue recognized ) ) Balance, end of period $ $ Warranty. The Company generally provides a one to two year warranty on its products, which is accrued for upon shipment of products. Actual warranty costs incurred have not materially differed from those accrued. The Company’s warranty policy is applicable to products which are considered defective in their performance or fail to meet the product specifications. Warranty costs are reflected in the statement of operations as cost of revenues. A reconciliation of the changes in the Company’s warranty liability for the nine months ended October 3, 2015 and September 27, 2014 is as follows: NineMonthsEnded (in thousands) October 3,2015 September 27,2014 Balance, beginning of period $ $ Accruals for product warranties Cost of warranty claims and adjustments ) ) Balance, end of period $ $ 8 Recently Issued and Adopted Accounting Standards. In May 2014, as part of its ongoing efforts to assist in the convergence of U.S. GAAP and International Financial Reporting Standards (“IFRS”), the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers.” The new guidance sets forth a new five-step revenue recognition model which replaces the prior revenue recognition guidance in its entirety and is intended to eliminate numerous industry-specific pieces of revenue recognition guidance that have historically existed in U.S. GAAP. The underlying principle of the new standard is that a business or other organization will recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects what it expects in exchange for the goods or services. The standard also requires more detailed disclosures and provides additional guidance for transactions that were not addressed completely in the prior accounting guidance. In August 2015, the FASB issued ASU 2015-14, “Revenue from Contracts with Customers, Deferral of the Effective Date”. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December15, 2017. Early adoption is permitted for annual periods beginning after December15, 2016. We are currently evaluating the impact that this standard will have on our consolidated financial statements. In June 2014, the FASB issued ASU 2014-12, “Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (a consensus of the FASB Emerging Issues Task Force)”. The ASU clarifies that entities should treat performance targets that can be met after the requisite service period of a share-based payment award as performance conditions that affect vesting. Therefore, an entity would not record compensation expense (measured as of the grant date without taking into account the effect of the performance target) related to an award for which transfer to the employee is contingent on the entity’s satisfaction of a performance target until it becomes probable that the performance target will be met. The ASU does not contain any new disclosure requirements. For all entities, the ASU is effective for reporting periods beginning after December 15, 2015. Early adoption is permitted. We expect to adopt this standard in fiscal 2016 and do not expect the adoption of this standard to have a material impact on our consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, “Simplifying the Measurement of Inventory.” Under this ASU, inventory will be measured at the “lower of cost and net realizable value” and options that currently exist for “market value” will be eliminated. The ASU defines net realizable value as the “estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation.” No other changes were made to the current guidance on inventory measurement. ASU 2015-11 is effective for interim and annual periods beginning after December 15, 2016. Early application is permitted and should be applied prospectively. Management is evaluating the provisions of this statement, including which period to adopt, and has not determined what impact the adoption of this standard will have on the Company's consolidated financial position or results of operations. 3. Inventories The components of the Company’s inventories as of October 3, 2015 and January 3, 2015 are as follows: (in thousands) October 3,2015 January 3,2015 Raw materials $ $ Work in process Finished goods Total inventories $ $ 9 4. Goodwill and Intangible Assets Goodwill. The carrying value of goodwill was $0.5 million as of October 3, 2015 and January 3, 2015. Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets acquired in a business combination. The Company reviews goodwill for impairment on an annual basis or whenever events or changes in circumstances indicate the carrying value may not be recoverable. The Company first assesses qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step quantitative goodwill impairment test. If, after assessing the totality of circumstances, an entity determines that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then it is required to perform the two-step impairment test. An entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying value. However, an entity also has the option to bypass the qualitative assessment for any reporting unit in any period and proceed directly to performing the first step of the two-step goodwill impairment test. The Company has determined that it has a single reporting unit for purposes of performing its goodwill impairment test. As the Company uses the market approach to assess impairment, its common stock price is an important component of the fair value calculation. If the Company’s stock price continues to experience significant price and volume fluctuations, this will impact the fair value of the reporting unit and can lead to potential impairment in future periods. The Company performed its annual impairment test during the second quarter ended July 4, 2015 and determined that its goodwill was not impaired. As of October 3, 2015, the Company had not identified any factors that indicated there was an impairment of its goodwill and determined that no additional impairment analysis was then required.
